Case 2:20-cv-00974-GRB-AKT Document 52 Filed 12/10/20 Page 1 of 2 PageID #: 435




 UNITED STATES DISTRICT COURT                                          CIVIL CONFERENCE
 EASTERN DISTRICT OF NEW YORK                                          MINUTE ORDER


 BEFORE:        A. KATHLEEN TOMLINSON                          DATE:       7-10-2020
                U.S. MAGISTRATE JUDGE                          TIME:       2:00 p.m. (19 mins)

                       Caccavale et al v. H ewlett-Packard Company, et al.
                                      CV 20-974 (GRB) (AKT)

 TYPE OF CONFERENCE:                   INITIAL CONFERENCE by telephone

 APPEARANCES:           Plaintiffs:    Steven John Moser
                                       Paul Pagano - to file new NOA under new firm (Moser firm)

                        Defendants:    Jeffrey Howard Ruzal       (Unisys Corporation)
                                       Kenneth Welch DiGia

                                       Adam Neil Saravay
                                       Ilana Sarah Levin
                                       Christopher Henning – to file Pro Hac Vice motion.
                                            (Hewlett-Packard Co., Hewlett Packard Enterprise Co.)

 FTR through teleconference line: 2:01-2:20

 SCHEDULING:

        The parties are directed to contact Chambers to set up a further conference within three days
 of Judge Brown’s decision on Defendants’ anticipated motions to dismiss if the motions are denied
 in whole or in part.

 THE FOLLOWING RULINGS WERE MADE:

    1. Counsel for the parties in this putative NYLL class action met for a Rule 26(f) conference and
       I am adopting a portion of the discovery plan submitted by them with several modifications

    2. Initial Disclosures pursuant to Rule 26(a) have been served by the plaintiffs. Unisys and the
       HP defendants will serve their Initial Disclosures later this afternoon.

    3. The parties have met and conferred and have defined the parameters of the electronically
       stored information (“ESI”) which may be relevant in this case. I am now directing counsel
       to have a further meet-and-confer to reach an agreement on the method by which
       electronically stored information (“ESI”) shall be produced in this case. The Court expects
       that discussion to include issues such as the custodians who should be included, what search
       terms are to be utilized if necessary, etc. Under Rule 26, the requesting party has the right
       to demand the manner in which the production takes place. For example, if the requesting
       party wishes to have the materials produced in the traditional manner in hardcopy, that is
       fine. If the requesting party wants the material produced on a disc in some type of
       searchable software format (e.g., .tiff, .pst, .pdf, native format, etc.), that is fine as well.
       However the parties are directed to reduce their agreement to a writing, with specific details
Case 2:20-cv-00974-GRB-AKT Document 52 Filed 12/10/20 Page 2 of 2 PageID #: 436



         as to the manner of production for all parties. Counsel are to file their letter agreement,
         executed by all counsel, on ECF no later than August 31, 2020 advising me of what
         agreement/ procedure has been put in place, and the specific details of such agreement.

      4. In light of the Defendants’ anticipated motions to dismiss, the Court is limiting discovery.
         The deadline for the parties to serve document requests is August 14, 2020. Responses to
         those document requests are to be served by September 28, 2020. No class discovery is
         permitted at this juncture. All other discovery is held in abeyance pending the outcome of
         the motions to dismiss.

      5. The deadline to make a formal motion under the Federal Rules to add parties or amend the
         pleadings is also held in abeyance pending the outcome of the motion to dismiss.

      6. In accordance with Local Rule 37.3, the parties are obligated to meet and confer in good and
         faith to resolve any outstanding discovery disputes. If the parties cannot resolve the dispute
         among themselves the parties should seek judicial intervention by filing an appropriate letter
         motion as expeditiously as possible. Any motion seeking Court intervention in a discovery
         dispute must contain a certification that the parties have complied with Local Rule 37.3 and
         an explanation of how they have done so. Failure to comply with the certification
         requirement will result in the motion being returned to the moving party. Counsel are
         hereby on notice that unless they advise the Court that they have had an actual conversation
         with each other in an attempt to resolve the discovery dispute at issue, the motion papers
         will be returned to them until such time as they can certify that they have had such a working
         conversation (not merely an exchange of e-mails or letters).

         If an attorney has objections to opposing counsel’s response to a document demand or
         interrogatory and/or is seeking to compel responses to a specific document demand or
         interrogatory, counsel, after complying with Local Civil Rule 37.3, must also comply with
         Local Civil Rule 37.1 which directs how this information is to be presented to the Court.
         Discovery motions brought under Rule 37.1 are exempt from the three-page limitation on
         discovery motions so that the movant can comply with Rule 37.1.

 7.      Under existing Second Circuit case law, any amendments or modifications to this Order
         must be approved in advance by the Court. Therefore, the parties are not free to grant each
         other extensions of any deadline set forth in this Order. Nor is any party free to ignore a
         deadline and not bring that information to the attention of the Court in a timely manner.
         All requests for extensions or modifications of any deadlines stated in these Orders
         must be made by letter motion to the Court at least 48 hours in advance of the
         expiration of the deadline, unless otherwise directed by the Court. The parties are
         directed to my Individual Practice Rules for further information.




                                                                SO ORDERED.

                                                                /s/ A. Kathleen Tomlinson
                                                                A. KATHLEEN TOMLINSON
                                                                U.S. Magistrate Judge
